Citation Nr: 0629629	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1942 to November 1945.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that the veteran had failed to submit new 
and material evidence to reopen the claim for service 
connection for the residuals of a neck injury.  

The Board issued a decision in March 2004 that reopened the 
claim after determining that that new and material evidence 
had been submitted.  The Board then remanded the issue of 
entitlement to service connection for the residuals of a neck 
injury for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the veteran testified at a hearing before 
a Veterans Law Judge who is no longer associated with the 
Board.  The law requires that the Board Member (Veterans Law 
Judge) who conducts a hearing on appeal must participate in 
any decision made on that appeal.  38 U.S.C.A. § 7102 (West 
2002); 38 C.F.R. § 20.707 (2006).  

In August 2006, the Board advised the veteran of the right to 
another hearing by another Member of the Board.  The veteran 
responded that he wished to be scheduled for a hearing before 
a Veterans Law Judge at the RO.  



Therefore, to accord the veteran due process, the case is 
remanded for the following:

Schedule the veteran for a hearing before 
a Veterans Law Judge (Travel Board) at 
the RO. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


